10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

I | J |

Case 1:18-cv-08653-VEC-SDA Document 64 Filed 11/14/18 Page 1 of 4

 

FOR THE SOUTHERN DISTRICH OK NEWORKIO: 54

JURISDICTION
D. GEORGE SWEIGERT, | Case No.: 1:18-cv-08653-UA
Plaintiff/Counter Defendant,
VS. MOTION FOR ENLARGEMENT OF TIME TO
RESPOND TO PLAINTIFF/COUNTER
JASON GOODMAN, DEFENDANT’S MOTION FOR GAG ORDER

Defendant/Counterclaimant

 

 

 

MOTION FOR ENLARGEMENT OF TIME TO RESPOND TO PLAINTIFF/COUNTER DEFENDANT'S
MOTION FOR GAG ORDER

Comes now Defendant/Counterclaimant Jason Goodman, Pro Se, with a motion for the
enlargement of time to respond to Plaintiff/Counter Defendant’s motion for gag order: Defendant/Counterclaimant
received Plaintiff's motion on October 31, 2018 and the Defendant/Counterclaimant’s response is due on November
15, 2018. Prior to the expiration of time to respond to the Motion for Gag Order, Plaintiff/Counter Defendant filed
yet another motion in the form of an Amended Motion for Gag Order. Due to the death of a close personal friend,
Plaintiff/Counter Defendant will be traveling out of state to attend the funeral. This coupled with the excessive,
continuous filing of frivolous motions by the Plaintiff/Counter Defendant cause and Defendant/Counterclaimant to

respectfully request an additional 14 days to file his response up to and including November 29, 2018.

Respectfully submitted ce = mY f

Sf PS

Jason Goodman, Pro Sq

252 7% Avenue Apt 64

New York, NY 10001
truth@crowdsourcethetruth. org

 

MOTION FOR ENLARGEMENT OF TIME TO RESPOND TO PLAINTIFF/COUNTER DEFENDANT’S
MOTION FOR GAG ORDER - 1

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

4. 4 4. ds 1

Case 1:18-cv-08653-VEC-SDA Document 64 Filed 11/14/18 Page 2 of 4

  
   

  

SPA my - bektice
SLEEP LRP AI PUPP ad

IN THE UNITED STATES DIS" T
DRERGP TE an to: st
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

 

 

JURISDICTION
D. GEORGE SWEIGERT, | Case No.: 1:18-cv-08653-UA
Plaintiff,
vs. CERTIFICATE OF SERVICE
JASON GOODMAN,
Defendant
CERTIFICATE OF SERVICE

I certify that on the 9th day of November 2018, I served true and accurate copies of the foregoing
document on the following persons, either by deposit in the U.S. Mail, addressed as follows and with the correct
first-class postage affixed thereto, or be deposit in the designated courthouse mailbox, or by hand-delivery, as

indicated below:

Name:Pro Se Section of the U.S. District Court Southem District of New York
Served by:

[ ] Hand-delivery

[ ] Deposit in the designated courthouse mailbox

[xX] By deposit in the U.S. Mail addressed as follows:

USS. District Court Southern District of New York

Pro Se Intake Unit

500 Pearl Street,

New York, NY 10007-1312

Name: D. George Sweigert (aka David George Sweigert, aka Dave Acton)

Served by:

CERTIFICATE OF SERVICE - 1

 
 

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

 

Case 1:18-cv-08653-VEC-SDA Document 64

[ J] Deposit in the designated courthouse mailbox

[X] By deposit in the U.S. Mail addressed as follows:
D. George Sweigert, C/O
P.O. Box 152

Mesa, AZ 85211

Respectfully submitted

CERTIFICATE OF SERVICE - 2

Filed 11/14/18 Page 3 of 4

 

 

252 TH Avenue Apt 6
New York, NY 1000
truth@crowdsourcethetruth. org

Jason Goodman, Pro 4

 
 

Jason Goodman

ue Apt 6s
10001

252 7th: “AVER
New- York Mey

 

Pro Se Intake Unit
U.S. District Cour

 

 

 

SOLS PN 1:

t Southern District of New York
500 Pear! St

New York NY 10007-1312

Sa, ee, pe vont
SU

deity
a
{
ta
uw
Ww)

wy jpylfphil Hjglalijyhs hill ih ijedji peal lips] flastix

 

 

. a e O

 

 
